Citation Nr: 0921033	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
special processing unit at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which continued 
a prior 30 percent evaluation for PTSD in effect since 
October 16, 2002.  Subsequently, the veteran's PTSD 
disability was increased to 50 percent effective September 
19, 2002 (prior to the date of claim), and to 70 percent 
effective November 12, 2003 (date of claim).  As such, the 
issue on appeal is as set forth in the title page of this 
decision.

The Veteran requested a personal hearing before the Board in 
February 2005.  In June 2007, however, his representative 
withdrew that request in writing on the Veteran's behalf.  
Therefore, the Board will proceed with the appeal.  See 38 
C.F.R. § 20.704 (2008). 

This appeal was subject to a prior remand by the Board in 
January 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has now been returned to the Board 
for further appellate review.  

A VA examination conducted in September 2008 serves as the 
basis for the staged rating discussed below.  The Board notes 
there are two medical reports pertinent to this examination 
that have been associated with the claims file.  Although the 
findings listed on the reports are identical, one report 
mistakenly identifies the date of examination as October 7, 
2008.  However, the accurate date of examination, September 
19, 2008, is reflected elsewhere in that report and is 
consistent with other evidence within the claims file.  
Therefore, the Board clarifies that the most recent 
Compensation and Pension (C&P) examination occurred on 
September 19, 2008, and will hereinafter be to referenced as 
the September 2008 VA examination. 



FINDINGS OF FACT

1.  Prior to September 2008, the Veteran's PTSD was primarily 
manifested by nightmares, intrusive thoughts, an exaggerated 
startle response, social isolation and aggression, to include 
acts of physical violence.

2.  As of September 2008, when any reasonable doubt is 
resolved in favor of the Veteran, the severity of his PTSD 
symptomatology is consistent with total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met prior to September 19, 2008.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.130 Diagnostic Code 9411 (2008).

2.  The criteria for a 100 percent rating for PTSD are met as 
of September 19, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.21, 4.130 Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2003 and January 2008, 
the agency of original jurisdiction (AOJ) and the Appeals 
Management Center (AMC) provided notice to the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the Veteran was notified of 
information and evidence necessary to substantiate the claim 
for an increased rating for PTSD to include the information 
and evidence that VA would seek to provide and information 
and evidence that the Veteran was expected to provide.  The 
notices explained that the Veteran must show that his 
disability had increased in severity.  The Veteran was 
notified of the types of evidence that VA would consider in 
making this determination, such as statements from VA or 
private physicians, records from the Social Security 
Administration, medical records from state or local 
governments, or statements by current or former employers.  
The Veteran was further notified that lay statements 
regarding his symptoms were also pertinent.  

However, the notice letters did not provide the Veteran with 
at least general notice of the rating criteria by which his 
disability is rated, and as such do not satisfy all the 
requirements established by relevant case law.  In 
particular, the notice provided to the Veteran is not 
compliant with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), and a presumption of prejudice is 
created.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Nonetheless, such presumption has been overcome in 
this case.  VA may show that the purpose of the notice was 
not frustrated by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 887.  

Here, due to the comprehensive listing of the types of 
evidence that were relevant to proving his claim, the most 
recent notice letter essentially informed the Veteran of how 
he could demonstrate the current level of severity of his 
disability and the effect that any worsening of the 
disability has had on his employment and daily life.  During 
a VA examination in September 2008 the Veteran described a 
number of general circumstances and particular instances in 
which his PTSD symptoms had impacted his work and his daily 
life.  Thus, although the notice letters did not explicitly 
request such information, the Veteran provided that 
information during the course of the appeal.  As a result, 
the Board finds not only that it is reasonable that the 
Veteran could be expected to understand from the given notice 
what was needed, but that the Veteran actually provided the 
needed information in this appeal.  There is no further 
obligation to provide notice to this Veteran.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated 
and a medical opinion sought in conjunction with this claim.  
All identified and available treatment records have been 
secured.  The duty to assist has been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected PTSD, currently evaluated as 70 percent disabling 
since November 12, 2003 (date of claim).  Disability 
evaluations are determined by application of VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), 
the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. §§ 3.102, 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In such cases, as here, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was established for PTSD by rating 
decision in February 2003 and was evaluated as 30 percent 
disabling under DC 9411.  During the pendency of the current 
appeal, an increased evaluation of 70 percent was granted, 
effective as of November 12, 2003, the date of the claim for 
an increased rating.  Rating decision, January 2009.  

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(2008).

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008).

The "such symptoms as" language of the diagnostic codes for 
mental disorders means "for example" and does not represent 
an exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the 
Court also pointed out in that case, "[w]ithout those 
examples, differentiating a 30% evaluation from a 50% 
evaluation would be extremely ambiguous."  Id.  The Court 
went on to state that the list of examples "provides 
guidance as to the severity of symptoms contemplated for each 
rating."  Id.  

Accordingly, while each of the examples needs not be proven 
in any one case, the particular symptoms must be analyzed in 
light of the given examples.  Id.  Put another way, the 
severity represented by those examples may not be ignored.  
As such, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)  (DSM-IV).  
Id.

That manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
During the present appeal, this Veteran has been assigned GAF 
scores ranging from 35-51.  See, e.g., VA examinations, 
September 2008 & January 2004.  A score of 31-40 represents 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  Higher scores represent 
milder symptoms.  DSM-IV, supra. 

Disability prior to September 19, 2008

Upon examination in January 2004, the Veteran reported being 
awakened by nightmares approximately three times per night.  
He experienced marginally dissociative intrusive thoughts and 
remained relatively isolated from others.  The Veteran 
exhibited an anxious mood, but no psychotic symptoms.  He 
remained oriented in all spheres with fair impulse control 
and judgment.  Based upon the Veteran's continued employment 
and marginally satisfactory relationship with his children, a 
GAF of 51 was assigned.  VA examination, January 2004.  
According to the DSM-IV, this equates to moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning.

The Board acknowledges that there have been some prior 
inconsistencies with regard to GAF scores.  See Board remand, 
January 2008.  In addition, the most recent September 2008 
examiner asserts that a GAF score of 40, indicative of major 
impairment in several areas, would have been more appropriate 
at the time of the earlier January 2004 exam.  The Board 
acknowledges this difference of opinion between examiners, 
but GAF scores are but one factor in determining a Veteran's 
overall impairment and disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 
Vet. App. 1, 14 (2001).  The Board must view the Veteran's 
GAF scores in aggregation with other lay and medical evidence 
of record.  It is also important to note that despite the 
differing opinion regarding GAF scores, the most recent C&P 
examiner finds that the previous C&P examination reports 
accurately depict the Veteran's overall symptoms and history.  

Also, other VA treatment records, to include Vet Center and 
outpatient treatment provided between January 2004 and 
September 2008, present evidence of gradually worsening PTSD 
symptomatology over the duration of the current appeal.  
Prior to September 2008, he reported having problems with 
concentration, sleeping, irritability, mood swings and 
moderate memory impairments.  See, e.g., VA treatment 
notation, September 2007.  He reported forgetting to take 
medications and getting lost or disoriented while driving on 
the job as a city bus driver.  Id.  Nonetheless, Group and 
individual therapy notations describe the Veteran's active 
participation in his own treatment.  Treatment records prior 
to September 2008 generally do not reflect gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, disorientation to time or place, or other 
symptoms consistent with the degree of severity contemplated 
by the higher 100 percent evaluation.  As such, after 
considering all the evidence of record, the Board determines 
that the criteria for a rating greater than 70 percent are 
not met prior to September 19, 2008.  



Disability as of September 19, 2008

However, as of the September 2008 VA examination, the 
Veteran's PTSD symptomatology was found to have worsened 
significantly.  The examining psychologist states that 
although the Veteran has been able to maintain his employment 
as a full time city bus driver for 37 years, he has a history 
of workplace violations that include numerous verbal 
altercations with bus riders, at least one physical attack on 
a passenger, urinating in a bottle on the job, as well as 
unreported offenses such as simply leaving the bus unattended 
so that the Veteran may avoid doing something violent.  The 
Veteran acknowledged having thoughts and images of harming 
others that were difficult to suppress.  The examiner 
determined that the "Veteran's ability to function has 
deteriorated to the point where he presents a degree of risk 
to others that he is struggling to manage."  VA examination, 
September 2008.  

The Veteran had a disheveled appearance at the examination 
and was visibly shaking during the exam.  The Veteran 
described experiencing persistent auditory and visual 
hallucinations.  He reported hearing people hollering, seeing 
his buddy who died in Vietnam, seeing colors like rainbows 
coming toward him, and other hallucinatory experiences.  The 
examiner found that disorientation to time or place were not 
observed during the exam, but are likely present during 
hallucinations or periods of particularly high stress.  The 
examiner opines that the Veteran is able to force himself to 
do only that which is strictly necessary for survival 
purposes and has an "extremely compromised quality of 
life."  VA examination, September 2008.  Finally, the 
examiner noted agreement with a June 2006 notation from the 
Veteran's treating psychiatrist that the Veteran would 
benefit from medications that are currently impermissible due 
to the nature of the Veteran's employment, and stated that 
the Veteran "likely should already have been terminated 
[from his job] based on how his symptoms impede his job 
performance in key areas."  Id. 

Therefore, resolving any reasonable doubt in favor of the 
Veteran, the Board finds that the severity of his PTSD 
symptomatology is most consistent with total occupational and 
social impairment, despite his continued employment during 
the course of this appeal.  As such, when the body of 
evidence is viewed in its entirety, the Board finds that the 
overall picture of the Veteran's disability has worsened to 
the extent that as of September 19, 2008, a 100 percent 
evaluation for PTSD is warranted.  

Conclusion

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected PTSD has necessitated frequent periods of 
hospitalization or other impairment of a similar degree.  
While the appellant may assert that his disability has 
generally interfered with his employability, the evidence of 
record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired). 









	(CONTINUED ON NEXT PAGE)





In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 70 percent for PTSD prior to September 
19, 2008 is denied.

A 100 percent rating for PTSD, effective as of September 19, 
2008, is granted subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


